DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. “a computer program product” is not statutory subject matter and are ineligible for patenting. See MPEP 2106 IV B l(a). On the other hand, a claim to a tangible non-transitory a computer program product

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 13-17, 27-28 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yerramalli (US Patent 10506603).
Regarding claim 1, Choi discloses a method in a terminal device, comprising: 
determining whether a first transmit power control configuration based on a first uplink transmission (fig.7 elements 710, 712, “change notification”, par.073-074) is outdated (par.070 “outdated parameters”) when a second uplink transmission is scheduled using an uplink grant by a network device (Choi, fig.7 element 736 “Information update”, par.075-076); and
determining to perform power control according to a second transmit power control configuration for the second uplink transmission based on a power control scheme (par.075-076, par.099 “The power control update message 916 carries new values  of the two mobile radio cell-specific power control parameters”).  
Yerramalli acclumulates teaching of the outdated transmit power control configuration by look back to determine whether there is a TPC command in previous subframe (n-1), then the terminal device may apply TPC in the present subframe (n) 
Regarding claim 2, the modified Choi discloses the second transmit power control configuration is determined based on a close loop power control scheme when the first transmit power control configuration is not outdated (Choi, par.003 “PUSCH…and PUCCH….transmits TPC…commands…..Main purposes of the uplink transmission direction closed-loop power control”, fig.7 element 702, “Change notification”) and/or wherein the second transmit power control configuration is determined based on an open loop power control scheme when the first transmit power control configuration is outdated (consideration is optional).
Regarding claim 3, Choi discloses a close loop power control scheme comprises that the second transmit power control configuration is determined based on a transmit power control command in the uplink grant from the network device (Choi, par.003, 073-074); an open loop power control scheme comprises that the second transmit power control configuration is determined based on a predetermined parameter of the terminal device (par.004 “the setting of the UE transmit power for PUSCH and PUCCH….may also depend on UE-specific parameters”, Yerramalli, col.10 lines 46-50).  
Regarding claim 5, the modified Choi discloses receiving a first indication from the network device for indicating a close loop power control scheme to be applied (Choi, par.073) or an open loop power control scheme to be applied (consideration is optional); and determining that the first transmit power control configuration is outdated according to the first indication (par.076 the beginning of “the modification period (n+1)” element 704).  
Regarding claim 6, the modified Choi discloses a second timer with a preconfigured value is initiated by the network device when the first uplink transmission is received, and the first indication in the uplink grant is transmitted by the network device if the second timer expires when the second uplink transmission is scheduled (Choi, fig.7 the end time of the period (n) and also the start time of period n+1). 
Regarding claim 7, the modified Choi discloses the first indication is transmitted via downlink control information (Choi, fig.7 element 702); and a transmit power control command is comprised in the downlink control information when the first indication is used to indicate that the close loop power control scheme is to be applied (Choi, fig.7 element 703, par.047).  
Regarding claim 8, the modified Choi discloses the second transmit power control configuration for the second uplink transmission is further determined based on a close loop power control scheme and an open loop power control scheme (col.10 lines 46-55).  
Regarding claim 13, the modified Choi discloses receiving a relative transmit power control command or an absolute transmit power command (Choi, par.040, 047, fig. 7 element 703) and a second indication for indicating the relative transmit power control command is transmitted or the absolute transmit power command is transmitted (Choi, par.040, par.047 “accumulation of TPC”, “absolute TPC commands”, fig. 7 element 730).  
Regarding claim 14, the modified Choi discloses the second indication is transmitted via downlink control information (Choi, fig.7 element 704); and the relative transmit power control command or the absolute transmit power control command is comprised in the downlink control information (par.040, par.047 “absolute”, fig. 7 element 730).  
Regarding claim 15, the modified Choi discloses receiving a configuration information for configuring a power control scheme (Choi, par.044-047).  
Regarding claim 16, the modified Choi discloses the configuration information is transmitted via a radio resource control (RRC) signaling (Choi, par.004) or a media access control (MAC) control element (CE) (consideration is optional).  
Regarding claim 17, the modified Choi discloses the power control scheme comprises one of the following: 
a scheme in which accumulation of transmit power control configuration is applied (Choi, par.047 “accumulation of TPC commands is applied”); a scheme in which accumulation of transmit power control configuration is not applied; a scheme in which the close loop power control scheme and the open loop power control scheme is conditionally switched; a scheme in which a maximum value is applied based on the close loop power control scheme and the open loop power control scheme; a scheme in which a factor is applied based on the close loop power control scheme and the open loop power control scheme; and a scheme in which a relative transmit power control command or an absolute transmit power command is conditionally switched (consideration is optional).
Regarding claim 27, the modified Choi discloses everything as claim 1 above.  More specifically, the modified Choi discloses a processor and a memory, wherein the memory containing instructions executable by the processor (Yerramalli, col.2 lines 34-45).  
Regarding claim 28, the modified Choi discloses the second transmit power control configuration is determined based on a close loop power control scheme when the first transmit power control configuration is not outdated (Choi, par.073) and/or wherein the second transmit power control configuration is determined based on an open loop power control scheme when the first transmit power control configuration is outdated (consideration is optional).  
Regarding claim 52, the modified Choi discloses a computer program product.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yerramalli (US Patent 10506603) further in view of Jeong (US Patent 10327703).
Regarding claim 4, the modified Choi discloses the beginning and the end of modification period (n) and (n+1) as shown in figure 7.  However, the modified Choi fails to teach initiating a timer and the timer expired.  Jeong discloses a period that include an initiating a timer and the timer expired (col.8 lines 38-39 “start the active timer…expiration of the active timer”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the modified Choi with the above teaching of Jeong in order to provide a device may activate a timer by initiated a timer and ending a timer.

Allowable Subject Matter
Claims 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642